Citation Nr: 1820126	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis and Crohn's disease.

2.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), claimed as secondary to the gastrointestinal disorder.


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a gastrointestinal disorder is denied.

Service connection for a psychiatric disability is denied.  


FINDINGS OF FACT

1.  An April 2006 Board decision denied service connection for a gastrointestinal disorder; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.

2.  The evidence associated with the claims file subsequent to the April 2006 Board decision denying service connection for a gastrointestinal disorder is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

3.  There is no contention or indication of an etiological relationship between the claimed psychiatric disability and active service, and the Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision, which denied service connection for a gastrointestinal disorder, became final.  38 U.S.C. §§ 7104, 7266 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  The evidence received subsequent to the April 2006 Board decision is not new and material to reopen the claim of entitlement to service connection for a gastrointestinal disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from January 1989 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) and a March 2014 rating decision by the RO in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file is currently with the Winston-Salem RO.

The Veteran and his wife provided testimony at an October 2017 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

Reopening the Gastrointestinal Disorder Claim

The Veteran contends that his preexisting gastrointestinal disorder, initially diagnosed as ulcerative colitis but later diagnosed as Crohn's disease, was permanently aggravated by active service.  Specifically, he contends that his condition was stable all throughout basic training, and was not aggravated until he was sent out into the field for training and was unable to maintain a proper diet for his condition, and that he experienced a severe flare of the condition after he ate an MRE.  This incident, he avers, permanently worsened his preexisting gastrointestinal disorder.  He also contends that both his family physician and military doctors were treating him for the wrong condition, and that the steroids they prescribed him resulted in him having to have his colon removed.  

In July 1990, he filed an initial claim for service connection for ulcerative colitis.  The claim was denied in a December 1990 rating decision.  The RO found that the claimed condition existed prior to enlistment and was not aggravated by active service.  He filed a timely notice of disagreement (NOD), which was lost for many years but eventually located, and the RO continued denial of the claim in a September 2000 statement of the case (SOC).  The Veteran filed a timely substantive appeal, and, ultimately, in April 2006, the Board denied service connection for a gastrointestinal disorder, finding that there was clear and unmistakable evidence that the condition both preexisted active service and was not aggravated beyond the natural progression of the disease by active service.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the Board's April 2006 decision became final.  See 38 U.S.C. §§ 7104, 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In September 2011, the Veteran filed a request to reopen his claim of entitlement to service connection for a gastro intestinal disorder, now diagnosed as Crohn's disease.  In the May 2012 rating decision that is the subject of this appeal, the RO denied reopening of the claim, finding that no new and material evidence showing that the preexisting condition had been aggravated by active service had been received.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final April 2006 Board decision denying service connection for a gastrointestinal disorder included pre-service private treatment records, service treatment records, post-service private treatment records, a VA medical opinion, an article about Prednisone submitted by the Veteran, and the Veteran's statements.    

Pre-service treatment records demonstrated that the Veteran was diagnosed with ulcerative colitis in 1986, several years prior to enlistment.  He was hospitalized on two occasions prior to active service for the condition - once in 1986 and again in December 1987.  A January 1988 treatment note indicates that his symptoms were stable, and that he continued to take Prednisone twice a day and Azulfidine daily.

His April 1988 enlistment examination report is negative for any report of gastrointestinal problems or history of ulcerative colitis.  However, service treatment records demonstrate that he suffered a flare of his gastrointestinal disorder in August 1989.  He was ultimately discharged from active service based on the conclusion of Physical Evaluation Board (PEB) Proceedings that he was physically unfit for service.  In an April 1990 report, the PEB concluded that the Veteran suffered a pronounced exacerbation of ulcerative colitis that existed prior to service and was not permanently aggravated by active service.  The PEB noted that the ulcerative colitis was of a severity as to require treatment and hospitalization prior to entering the Army in January 1989.  The PEB further stated that the fact that it was in remission at the time of enlistment was a factor in his acceptance; however, this disease is subject to extremes of exacerbations and remission, and the exacerbations the Veteran experienced while in active service were not unexpected or unusual, and, therefore, they cannot be considered as permanent aggravation resulting from active service. 

Post-service treatment records show ongoing treatment for a gastrointestinal condition, including undergoing a total abdominal colectomy with ileostomy in December 2001.  

In February 1993, the Veteran's private treating physician, Dr. C., wrote a letter stating that his ulcerative colitis was not found by examining physicians at the time of enlistment, and that if the condition was not found before entering the military, it was possible that the Veteran's military duties caused the condition to occur.  Dr. C. noted that he did not get sick until he went to the field for duty after he ate an MRE; therefore, the doctor stated that the food he ate could have caused his ulcerative colitis.  

In May 2004, Dr. C. wrote a note stated that the Veteran had Crohn's disease which pre-existed his active service, and that it worsened during service due to his diet.  
  
In July 2005, a VA medical opinion was obtained.  The doctor reviewed the Veteran's claims file and concluded that, per the Veteran's own admission and medical records dated prior to his enlistment, it was clear that he had a preexisting condition of inflammatory bowel disease, thought to be ulcerative colitis.  Further, it was clear that he experienced symptoms severe enough to warrant hospital admission twice in two years prior to his enlistment, and that he was in remission at the time of enlistment.  Based on the frequent hospitalization admissions (three in three months), documented endoscopic and histologic active inflammation, documented anemia, and recorded history of bloody diarrhea and abdominal pain, the doctor concluded that the disability did increase in severity during his time in service.  The doctor explained that such an increase would be consistent with the natural progression of the condition, reasoning that inflammatory bowel disease, both ulcerative colitis and Crohn's disease, are characterized by a waxing and waning course.  The doctor disagreed that specific meals received while in the military would result in a permanent worsening of his preexisting inflammatory bowel disease, and found no other evidence that his worsening symptoms of inflammatory bowel disease were beyond the natural progression of the disease.

The article about Prednisone submitted by the Veteran in September 2005 indicates that Prednisone can cause ulcers in the stomach and duodenum, that it is used to treat ulcerative colitis and Crohn's disease, and that patients should advised their doctor if they have ulcerative colitis, as they may not be able to take Prednisone or may require dosage adjustment or monitoring during treatment.

Based on this evidence, in the April 2006 decision, the Board denied the claim for service connection, finding that there was clear and unmistakable evidence that the gastrointestinal disorder both preexisted active service and was not aggravated by active service.   

Evidence added to the record since the time of the last final denial in April 2006 includes updated post-service treatment records, which show ongoing treatment for the gastrointestinal disorder; records from the Social Security Administration (SSA); and additional statements from the Veteran, including his testimony at the October 2017 Board hearing.  At the Board hearing and in his notice of disagreement (NOD), the Veteran stated that he has presented new and material evidence in the form of the SSA records and records from the UNC Hospital from 2012.  The SSA records show that the Veteran has appealed the denial of Social Security Disability (SSD) benefits, but do not indicate that a preexisting gastrointestinal disorder was aggravated by active service.  Likewise, the UNC Hospital records show flare-ups and ongoing treatment of the gastrointestinal disorder, but do not indicate that the condition was aggravated by active service.  

The Veteran and his agent further argue that the May 2004 note from Dr. C., discussed above, demonstrates that the preexisting gastrointestinal disorder was aggravated by active service.  They aver that Dr. C.'s opinion is supported by a memorandum dated March 23, 1990, stating that the Veteran was relieved from assignment and duty because of physical disability incurred while entitled to basic pay and under conditions which permitted his placement on the Temporary Disability Retired List (the Board notes that this memorandum was revoked several days later by a memorandum dated May 26, 1990, based on the findings of the PEB outlined above).  In any case, this evidence is not new, in that both of these documents were of record at the time of the last final April 2006 denial.   

In sum, none of the evidence submitted and received since the last final denial demonstrates that the preexisting gastrointestinal disorder was aggravated beyond natural progression of the disease by active service, and the Veteran's statements are redundant in that he has reiterated his assertions that his gastrointestinal disorder was aggravated by his active service.  The essence of his statements has not changed.  

The evidence added to the record since the previous April 2006 denial of the claim for service connection for a gastrointestinal disorder does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in April 2006, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the Veteran and his agent on the matter are redundant and cumulative because they reiterate previously considered assertions.  Moreover, the medical evidence continues to show treatment for the gastrointestinal disorder but does not indicate the disorder was aggravated by active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a gastrointestinal disorder cannot be reopened.  

Service Connection for a Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends that he has a psychiatric disability, diagnosed as depression and PTSD, that is secondary to his claimed gastrointestinal disorder.  Specifically, he contends that the physical suffering he has endured due to the gastrointestinal disorder has resulted in his current psychiatric disability (see August 2013 Statement in Support of Claim for Service Connection for PTSD, and June 2013 VA Forms 21-4142).  He has not contended that his psychiatric disability is related to or began during active service.  In this regard, the Board notes that the service treatment records are negative for any report, signs, symptoms, treatment, or diagnosis of a psychiatric disability, including an undated Medical Evaluation Board examination report, on which the Veteran checked "no" next to "depression or excessive worry," and "nervous trouble of any sort" on his Report of Medical History.  After service separation, the first documented psychiatric problems were in 2012, after the Veteran underwent surgery related to his gastrointestinal disorder and after which he contends his depression and PTSD began.   

As noted above, to prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.

As the Veteran does not have service connection for the claimed gastrointestinal disorder, service connection for the psychiatric disability cannot be granted as secondary to the gastrointestinal disorder as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the duty to notify was satisfied by way of December 2011 and July 2013 letters.      

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's pre-service treatment records, service treatment records, post-service VA and private treatment records, a VA medical opinion, and the Veteran's statements, to include his testimony at the October 2017 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2017 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his agent, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Board acknowledges that the Veteran has not been afforded a new VA examination pertaining to his gastrointestinal disorder claim.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Melinda J. Willi, Agent
Department of Veterans Affairs


